UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2009 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b-2 of the Exchange Act)YesoNo x Commission File Number 000-50560 UPSNAP, INC. (Exact name of Registrant as specified in its charter) Nevada 20-0118697 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Duratech Group Inc. 2920 9th Avenue North Lethbridge, Alberta, Canada T1H 5E4 (Address of principal executive offices) (403) 320-1778 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated FileroAccelerated FileroNon-accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNo x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:October 30, 2009, 78,379,167shares. UPSNAP, INC. Form 10-Q for the period ended April 30, 2009 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Consolidated Balance Sheets as of April 30, 2009 (Unaudited) and January 31, 2009 (Audited) 3 Consolidated Statement of Operations for the three-months ended April 30, 2009 and 2008 (Unaudited) 4 Consolidated Statements of Cash Flows for the three-months ended April 30, 2009 (Unaudited) andthe twelve-months ended January 31, 2009 (Audited) 5 Notes to Financial Statements 6-16 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4 (A) - CONTROLS AND PROCEDURES 19 ITEM 4 (A)T – INTERNAL CONTROL OVER FINANCIAL REPORTING 19 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 20 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5 - OTHER INFORMATION 20 ITEM 6 - EXHIBITS 20 SIGNATURES 21 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Balance Sheet As of As of April 30, 2009 January 31, 2009 ASSETS (Unaudited) (Audited) CURRENT ASSETS Cash and Cash Equivalents $ - $ - Accounts Receivable 1,345,575 812,355 Deposits/Holdback 71,279 117,973 Inventory 2,136,512 1,947,581 TOTAL CURRENT ASSETS 3,553,366 3,542,131 OTHER ASSETS 323,882 365,934 PROPERTY, PLANT, AND EQUIPMENT, NET 659,917 638,305 TOTAL ASSETS $ 4,537,165 $ 3,882,148 LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) LIABILITIES CURRENT LIABILITIES: Bank Overdraft $ 303,643 $ 319,263 Notes Payable, current 1,929,173 2,136,664 Due to related party, current 64,167 70,308 Accounts Payable and Accrued Liabilities 1,488,224 961,195 Customer Deposits 1,192,681 273,289 TOTAL LIABILITIES 4,977,888 3,760,719 STOCKHOLDERS' EQUITY/(DEFICIT) Common Stock ($.001 par value, 97,500,000 authorized; 75,224,676 issued and outstanding) 75,225 75,225 Paid in Capital 1,450,871 1,403,688 Accumulated Other Comprehensive Income 100,474 109,209 Retained Earnings/(Accumulated Deficit) (2,067,293 ) (1,466,693 ) TOTAL STOCKHOLDERS' EQUITY/(DEFICIT) (440,723 ) 121,429 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) $ 4,537,165 $ 3,882,148 The accompanying notes are an integral part of these financial statements. 3 Table of Contents UpSnap, Inc. F/K/A Duratech Group Inc. Consolidated Statement of Operations (Unaudited) For the three months ended April 30, 2009 2008 SALES AND COST OF SALES Sales $ 800,910 $ 1,529,447 Cost of Sales (excluding depreciation) 796,070 1,093,739 EXPENSES Selling, general and administrative 207,724 166,183 Payroll Expense 239,956 213,042 Bad Debt Expense - - Depreciation 28,280 - TOTAL EXPENSES 475,960 379,225 Net Income/(Loss) from Operations (471,120 ) 56,483 OTHER INCOME/(EXPENSE) Other Income - - Interest Expense (85,224 ) (40,226 ) Interest Income - - NET OTHER INCOME/(EXPENSE) (85,224 ) (40,226 ) NET INCOME/(LOSS) FROM CONTINUED OPERATIONS (556,344 ) 16,257 OTHER COMPREHENSIVE INCOME (LOSS) Foreign Currency Translation Gain/(Loss) (8,735 ) (5 ) COMPREHENSIVE INCOME (LOSS) (565,079 ) 16,252 Net (Loss) per share—basic and fully-diluted (0.01 ) (0.08 ) Weighted average shares outstanding 75,224,676 195,514 The accompanying notes are an integral part of these financial statements. 4 Table of Contents UpSnap Inc. F/K/A Duratech Group, Inc. Consolidated Statements of Cash Flows For three-months ended April 30 2009 For year ended Jan. 31 2009 (Unaudited) (Audited) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income/(loss) from continued operations $ (556,334 ) $ (1,050,993 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 28,280 124,397 Bad Debt Expense - 62 Changes in Assets and Liabilities: (Increase)/Decrease in Accounts Receivable (533,220 ) (345,833 ) (Increase)/Decrease in Accounts ReceivableRelated Party - 89,289 (Increase)/Decrease in Deposits/Holdbacks 46,694 (117,973 ) (Increase)/Decrease in Inventories (188,931 ) 23,236 Increase/(Decrease) in Accounts Payable and Accrued Expenses 529,946 670,714 Increase/(Decrease) In Customer Deposits 919,392 219,607 NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES 245,827 (387,494 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Property, Plant, and Equipment (7,840 ) (46,867 ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (7,840 ) (46,867 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds/(Payment) of Notes Payable (207,491 ) 539,340 Proceeds/(Payment) of Shareholder Loans - - Proceeds from Long-term Debt - - Increase/(decrease) in Due to related party (6,141 ) - Proceeds/(Payment) of Bank Overdraft (15,620 ) (220,056 ) Proceeds/(Payment) from Share Redemption - - Payment for Structures Acquisition - - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (229,252 ) 319,284 EFFECT OF EXCHANGE RATE CHANGES ON CASH (8,735 ) 115,077 NET INCREASE IN CASH AND CASH EQUIVALENTS - - CASH AND CASH EQUIVALENTS: Beginning of Period - - End of Period $ - $ - SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest $ 85,224 $ 277,653 Taxes $ - $ - NON-CASH FINANCING ACTIVITIES Issuance of shares for Land/Equipment - 431,653 Conversion of Due to related party to Equity - 592,435 Conversion of Duratech Stock for UpSnap Stock - 459,209 The accompanying notes are an integral part of these financial statements. 5 Table of Contents UPSNAP, INC.F/K/A Duratech Group Inc.
